Citation Nr: 0926092	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-41 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include on a secondary basis.

2.  Entitlement to a compensable disability rating for 
residuals of a fracture of the middle finger of the left 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over the case was 
subsequently transferred to the RO in New York, New York.

When this case was most recently before the Board in February 
2007, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The residuals of fracture of the middle finger of the 
left hand are manifested by limitation of motion with a gap 
of more than 2.5 centimeters between the fingertip and the 
proximal transverse crease of the palm.

2.  A generalized anxiety disorder and adjustment disorder 
with mixed anxiety and depressed mood are etiologically 
related to service.

3.  The Veteran does not have posttraumatic stress disorder 
(PTSD).


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a 
fracture of the middle finger of the left hand have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5229 (2008).

2.  Psychiatric disability, diagnosed as generalized anxiety 
disorder and adjustment disorder with mixed anxiety and 
depressed mood, was incurred in active duty and/or is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the Veteran has been provided all 
required notice in response to his service connection claim.  
In addition, the evidence currently of record is sufficient 
to substantiate his claim.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A  or 38 C.F.R. § 
3.159.

With respect to the claim for an increased rating, the record 
reflects that the originating agency provided the Veteran 
with the notice required under the VCAA by letters mailed in 
July 2003 and March 2007.  They provided appropriate notice 
with respect to the effective-date element of the claim.  
They also included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the Veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the Veteran.  They also informed the Veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the March 2007 letter was mailed after the initial 
adjudication of the claim, following the provision of the 
required notice and the receipt of all pertinent evidence, 
the Appeals Management Center (AMC) readjudicated the 
Veteran's claim in June 2009.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4(2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Favorable or unfavorable ankylosis of the long finger of the 
major or minor hand warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.  

Injuries of the third (middle) finger with limitation of 
motion are rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  Under that diagnostic code, a rating 
of 10 percent is warranted for a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible; 
or with extension limited by more than 30 degrees.  Lesser 
limitation is not compensable, and there is no provision for 
a rating higher than 10 percent.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected residuals of a left middle 
finger fracture.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was originally granted service connection for 
residuals of a fracture of the left middle finger in a July 
1956 rating decision.  The disability was assigned a 
noncompensable rating.  The Veteran filed the instant claim 
for an increased rating in July 2003, alleging that the 
residuals of his finger fracture have worsened.

In response to his claim, the Veteran was afforded a VA 
examination in August 2003.  The examination disclosed that 
with maximum active motion, a gap of 3 inches remained 
between the tip of the middle finger and the proximal 
transverse crease of the palm.  A diagnosis of osteoarthritis 
of the left hand distal interphalangeals was rendered.

The Veteran was afforded another VA examination in May 2009 
to determine the current level of disability of his left 
middle finger.  This examination disclosed that the gap 
between the tip of the middle finger and the proximal 
transverse crease of the palm was 4 cms.  

Thus, the medical evidence confirms that the Veteran has 
sufficient limitation of motion to warrant a 10 percent 
rating.  The originating agency has apparently denied the 
claim on the basis that the documented limitation of motion 
is not due to the service-connected disability.  As 
instructed in the Board's remand directive, the May 2009 
examiner specifically addressed this question.  He determined 
that all of the functional impairment of the left middle 
finger is due to the injury incurred in service.  
Accordingly, the Veteran is entitled to a 10 percent rating 
throughout the period of this claim.

The Board has considered whether there is any other schedular 
basis for assigning a rating in excess of 10 percent, but has 
found none.  In this regard, the Board notes that the maximum 
rating authorized for ankylosis or limitation of motion of a 
middle finger is 10 percent.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the disability warranted more than a 
10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the 10 percent rating granted in this decision.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Service Connection

The Veteran contends that he experiences anxiety and 
depression as a result of his service-connected finger 
disabilities and as a result of his near-death experiences 
while serving at sea.

VA outpatient treatment records evidence diagnoses of various 
psychiatric conditions, including PTSD and depression.  In 
February 2004, the Veteran was afforded a VA psychiatric 
examination.  The Veteran reported that his anxiety started 
with an incident in service when he was serving on a ship at 
sea and almost fell overboard.  The Veteran also reported 
other medical problems including difficulty using his right 
hand as a result of an in-service injury as well as heart 
problems.  The examiner found that that the Veteran's anxiety 
appeared to be directly related to his medical problems and 
his experiences in the military.  He found that that the 
Veteran's service-connected hand injury did depress him as he 
was unable to engage in activities that he would enjoy.  The 
diagnoses were generalized anxiety disorder and adjustment 
disorder with mixed anxiety and depressed mood.

Following its review of all of the evidence, the Board has 
determined that the Veteran is entitled to service connection 
for his generalized anxiety disorder and adjustment disorder 
with mixed anxiety and depressed mood.  The Board has found 
the Veteran to be credible.  In addition, he is service-
connected for disabilities of both hands.  The VA psychiatric 
examiner has attributed all of the Veteran's psychiatric 
impairment to service or medical problems, including his 
service-connected bilateral hand disability.  There is no 
medical evidence affirmatively indicating that the Veteran's 
psychiatric disability is unrelated to service.  

With respect to the isolated diagnoses of PTSD, the Board 
notes that the elements supporting the diagnoses are not 
adequately identified in the treatment records and PTSD was 
not diagnosed on the February 2004 VA examination, which 
appears to be the most thorough examination of record.  The 
Board emphasizes that the February 2004 examiner attributed 
all of the Veteran's psychiatric impairment to the 
psychiatric disorders for which the Board is granting service 
connection.


ORDER

Entitlement to an increased rating of 10 percent for 
residuals of a fracture of the middle finger of the left hand 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to service connection for psychiatric disability, 
currently classified as generalized anxiety disorder and 
adjustment disorder with mixed anxiety and depressed mood, is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


